ACCEPTED
                                                                                     01-15-00132-CR
                                                                          FIRST COURT OF APPEALS
                                                                                  HOUSTON, TEXAS
                                                                               11/30/2015 7:11:07 PM
                                                                               CHRISTOPHER PRINE
                                                                                              CLERK


                         No. 01-15-00132-CR
                                    In the                          FILED IN
                           Court of Appeals                  1st COURT OF APPEALS
                                                                 HOUSTON, TEXAS
                                    For the
                                                             11/30/2015 7:11:07 PM
                       First District of Texas               CHRISTOPHER A. PRINE
                                  At Houston                          Clerk

                           ♦

                                 No. 1454997
                         In the 262nd District Court
                           Of Harris County, Texas
                           ♦

              RICHARD CHARLES OWINGS, JR.
                                   Appellant
                                      V.
                      THE STATE OF TEXAS
                                    Appellee

                            ♦
        STATE’S FINAL MOTION FOR EXTENSION OF TIME
           WITHIN WHICH TO FILE APPELLATE BRIEF
                            ♦

TO THE HONORABLE COURT OF APPEALS:

        THE STATE OF TEXAS, pursuant to TEX. R. APP. P. 10.1, 10.5(b) &

38.6(d), moves for an extension of time within which to file its appellate

brief. In support of its motion, the State submits the following:

   1.     Appellant was charged with the felony offense of aggravated

          sexual assault of a child. The jury found him guilty of the offense

          and he was sentenced to 30 years imprisonment.
   2.      Appellant’s brief was filed on September 8, 2015, making the

           State’s brief due, after one extension, on November 9, 2015.

   3.      The State’s seeks an extension of 21 days, until today, November

           30, 2015 to file its brief.

   4.      The State’s motion is not for purposes of delay, but so that justice

           may be done.

   WHEREFORE, the State prays that this Court will grant the requested

extension until today, November 30, 2015.

                                         Respectfully submitted,

                                         /s/Jessica Akins

                                         JESSICA AKINS
                                         Assistant District Attorney
                                         Harris County, Texas
                                         1201 Franklin, Suite 600
                                         Houston, Texas 77002
                                         State Bar Number: 24029415
                                         akins_jessica@dao.hctx.net

                          CERTIFICATE OF SERVICE

        Pursuant to TEX. R. APP. P. 9.5, this certifies that on November 30,

2015, a copy was sent to appellant’s counsel at: rjayerslaw@comcast.net

                                         /s/Jessica Akins
                                         JESSICA AKINS, ADA – Harris County